DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/23/2021 has been entered.
Status of Claims
Claim(s) 1-16 is/are pending of which Claim(s) 1, 6, 10, 11 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Response to Arguments
Argument:
	Applicant asserts that the prior art of record does not provide a “radius cutout in the transparent film”, “the transparent film having a radius cutout from a central opening extending to the perimeter”, “the foam layer has a radius cutout from a central opening extending to the perimeter”, and “the transparent film/cast… having a radius cutout from a central opening extending to the perimeter” (Remarks Page 1).
	Examiner’s Response:
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-6 been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no recitation of a “radial gap” (claim 3) in the present disclosure and as such it is unclear as to what structure in the claims corresponds to in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the transparent film adhesive layer”.  There is insufficient antecedent basis for this limitation in the claim. This will be interpreted as the previously claimed “transparent film layer”.
Claim 11 recites the limitation “the perimeter”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 5372589 A) in view of Van Holten (US 20130131621 A1) in view of Cotton (US 20160067102 A1) in view of Hsu (US 20190001101 A1) in view of Rivest (US 20190192352 A1) in view of Flach (US 20170258956 A1).
Regarding claim 1, Davis discloses an integrated wound dressing device (Col 6, Lines 56-61, a transparent, self-adhesive film dressing with a special, aerating fenestra, which substantially covers, adheres, attaches and secures an intravenous catheter to the skin of the patient) comprising:
a gas-permeable (Claim 3, said film and said adhesive comprise self-adhesive sterile, substantially transparent plastic film, permeable to moisture vapor but impermeable to liquid water, thus being “gas-permeable”) transparent film layer 12 (Col. 7 lines 30-31, transparent film 
the bottom side is coated with an adhesive 14 (adhesive cover 14) (Col 7, Lines 15-16, adhesive coating 14 on the bottom surface of film 12);
a central opening 20 (See Fig. 1-2, “open fenestra 20”, Col. 7 lines 10-15).
Davis does not disclose the transparent film 12 having a radius cutout in the transparent film between the central opening 20 and the perimeter (edge of 12). For note, Davis does disclose that the transparent film 20 is a catheter securing device that is applied to the skin of user (Col. 7 lines 42-65 and Fig. 2).
However, Van Holten teaches an analogous wound dressing layer 10 (See Figure 3a and [0038]) analogously adapted to secure a catheter and be applied to the skin of a user (see [0038]), wherein the layer 10 comprises an analogous perimeter 32 (“periphery 32” [0038], Fig. 3a) and an analogous central opening 40 (Fig. 3a; [0038], “aperture 40”), wherein the layer 10 is provided with a radius cutout 50 (“slit” 50, [0038], Fig. 3a) in the layer 10 between the central opening 40 and the perimeter 32 (Fig. 3a’ [0038-0039]), wherein the radius cutout 50 (“slit 50”) provides an improved application of a dressing over a catheter (see [0039]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the transparent film layer 12 of Davis with a radius cutout 50 as taught by Van Holten in the layer 12 that extends between the central opening 20 and perimeter (edge of layer 12), in order to provide an improved dressing installation over a catheter (Van Holten [0038-0039]).
Davis in view of Van Holten does not disclose the integrated wound dressing comprising a liquid crystal temperature sensitive film.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated wound dressing device of Davis in view of Van Holten to include a liquid crystal temperature sensitive film 12/13, as taught by Cotton, in order to indicate a change in temperature that is characteristic of normal, healthy skin to a temperature indicative of infection (Cotton, Paragraph 0012)
Davis in view of Van Holten in view of Cotton does not disclose that the liquid crystal temperature sensitive film is placed on the top side of the transparent film layer near the central opening.
However, Hsu teaches an analogous integrated wound dressing (Abstract, a device for securing and monitoring movement of a catheter includes a film having an adhesive disposed on a body-facing surface), comprising an analogous bottom side of an analogous transparent film layer (film 102, [0109]), and
an analogous temperature sensitive layer (Paragraph 0033, a biometric sensor may be placed proximal to the catheter entry site to facilitate detection of biofeedback signals, such biofeedback signals may indicate, for example, temperature change) placed on the top side of the analogous film layer 102 (Paragraph 0019, the device 100 includes a base 104 mounted on the top of  film 102, Paragraph 0031, a recess 602 in the base 104 receives the biomedical sensor, the recess 602 is disposed on a top surface of the base 104; see Fig. 7) placed near an 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid crystal sensitive film layer 12/13 of Davis in view of Van Holten and Cotton to be is placed on the top side of the transparent film layer 12 near the central opening 20 as taught by Hsu in order to indicate a change in temperature that is characteristic of normal, healthy skin to a temperature indicative of infection (Cotton, Paragraph 0012) relevant to a catheter infection (Hsu, [0033]).
Davis in view of Van Holten, Cotton, and Hsu does not disclose that the liquid crystal temperature sensitive film has: an adhesive.
However, Rivest discloses an analogous wound dressing (Paragraph 0006, it is an object of the present disclosure to provide a translucent bandage), further disclosing an analogous film 12 (top film 14, [0034]) having an adhesive 14 (adhesive layer 14, [0035]) placed on the top side of an analogous transparent film layer 16 (absorbent layer 16, [0037]) near the central opening 10a (10a, the center of the device. Paragraph 0006, which allows for viewing without removal from the user’s skin. Further illustrated in Fig 1. Opening 10a is an optical opening) for the purpose of keeping the film layer 12 in place, and preventing buckling of the bandage 10 (Paragraph 0035).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid crystal temperature sensitive film as disclosed by Davis in view of Van Holten, Cotton, and Hsu to have an adhesive placed on the top side of the transparent film layer near the central opening, as taught by 
Davis in view of Van Holten in view of Cotton, Hsu, Rivest does not disclose that the bottom side coated with an adhesive is: impregnated with an antimicrobial agent.
However, Flach teaches an analogous wound dressing (Abstract, wherein said medical dressing further comprises an adhesive layer having a skin facing surface to adhere said medical dressing to a dermal surface), further teaching an analogous adhesive layer 3 (adhesive layer 3 [0053]) impregnated with an antimicrobial agent (Paragraph 0055, at least a portion of a skin-facing layer 6 of the adhesive layer 3 comprises a coating 9 comprising a second chemical compound, which coating 9 is intended to be in direct contact with the wound and/or surrounding dermal surface when the medical dressing is in use. Paragraph 0011, the coating on the adhesive layer provides a rapid initial release of the second chemical compound whilst the inner substrate provides a more slow release of the first chemical compound to ensure that the release thereof is maintained over a desirable period of time and/or that a biological (e.g. antimicrobial) activity therefrom is maintained within the inner substrate) for the purpose of releasing a chemical that ensures the release thereof is maintained over a desirable period of time and/or that a biological (e.g. antimicrobial) activity therefrom is maintained within the inner substrate (Paragraph 0011).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer on the bottom side of the film layer 12, as disclosed by Davis in view of Van Holten in view of Cotton, Hsu, Rivest, by impregnating the adhesive with an antimicrobial agent, as taught by Flach, in order to improve the skin contact surface of the dressing such that the risk of infection of a wound is minimized or eliminated (Flach, Paragraph 0005).
Regarding claim 2, Davis in view of Van Holten, Cotton, Hsu, Rivest, and Flach discloses the invention of claim 1 above.
Davis in view of Van Holten, Cotton, and Hsu does not disclose a layer of double folded release paper below the bottom side of the transparent film layer.
However, Rivest further teaches a layer of double folded release paper 20a, 20b (Rivest, protective liners 20a, 20b) (Rivest Fig. 3, there is a fold line on each of the two folded release papers) below the bottom side of the analogous transparent film layer 16 (absorbent layer 16, [0037], see Fig. 3) (Rivest, As further illustrated in Fig 3, the layer of double folded release paper 20a and 20b are below adhesive layer 18, which is below the bottom side of the transparent film layer 16. Paragraph 0040, the protective liners 20a, 20b are preferably removable from the adhesive layer) for the purpose of being removable from the adhesive layer 18 without damaging the adhesive (Rivest, Paragraph 0040).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom side of the transparent film layer 12 as disclosed by Davis in view of Van Holten, Cotton, Hsu, Rivest, and Flach to include double folded release papers below the bottom side of the transparent film layer 12, as taught by Rivest, in order to further enhance the adhesiveness of the wound dressing to the skin by protecting the adhesive before application of the dressing device on a patient (Rivest, Paragraph 0040).
Regarding claim 16, Davis in view of Van Holten, Cotton, Hsu, Rivest, and Flach discloses the invention of claim 1 above.
Davis in view of Van Holten, Hsu, Rivest, and Flach does not disclose where the liquid crystal temperature sensitive film or a cast is applied in a spotted-pattern on the top side of the transparent film layer.
However, Cotton further teaches the liquid crystal temperature sensitive film 12, 13 (Cotton, the combination of film 12 and pattern of dots 13) is applied in longitudinal stripes is 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated wound dressing of Davis in view of Van Holten, Cotton, Hsu, Rivest, and Flach to have where the liquid crystal temperature sensitive film or a cast is applied in a spotted-pattern on the top side of the transparent film layer as taught by Cotton, for the improvement of making a temperature change in a small area easier for the user to identify (Cotton Paragraph 0021).
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 5372589 A) in view of Van Holten (US 20130131621 A1) in view of Cotton (US 20160067102 A1) in view of Hsu (US 20190001101 A1) in view of Rivest (US 20190192352 A1) in view of Flach (US 20170258956 A1) in view of Hollen (US 6086247 A).
Regarding claim 3, Davis in view of Van Holten, Cotton, Hsu, Rivest, and Flach discloses the invention of claim 1 above.
Davis in view of Van Holten, Cotton, Hsu, Rivest, and Flach does not disclose where there is a radial gap between the central opening and the liquid crystal sensitive film.
However, Hollen teaches an analogous temperature sensitive film device (Fig. 1-5) (Abstract, a differential temperature sensor device is provided for detecting differential temperatures in a human breast), with an analogous temperature sensitive film 18 (sensors 18) (Col 5, Lines 59-61, these sensors generally employ compounds which change color in the presence of heat) placed on an analogous layer 10 (Fig. 1-5) and wherein the analogous layer 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a radial gap between the central opening 20 and the liquid crystal sensitive film 12/13 of Davis in view of Van Holten, Cotton, Hsu, Rivest, and Flach, as taught by Hollen, as the arrangement as provide by Hollen improves the sensing coverage area of temperature sensors (Col. 5 lines 39-53).
Regarding claim 4, Davis in view of Van Holten, Cotton, Hsu, Rivest, and Flach discloses the invention of claim 1 above.
Davis in view of Van Holten, Cotton, Hsu, Rivest, and Flach does not disclose where the liquid crystal temperature sensitive film is positioned around the central opening.
However, Hollen teaches an analogous temperature sensitive film device (Fig. 1-5) (Abstract, a differential temperature sensor device is provided for detecting differential temperatures in a human breast), with an analogous temperature sensitive film 18 (sensors 18) (Col 5, Lines 59-61, these sensors generally employ compounds which change color in the presence of heat) placed on an analogous layer 10 (Fig. 1-5) and wherein the analogous layer 10 comprises an analogous central opening 14 (Fig. 1-5), where the temperature sensitive film 18 is positioned around the central opening 14 (Fig. 1-5), wherein the arrangement of the sensors/film 18 enables the temperature reading of the entire area that the device is placed (Col. 5 lines 39-53).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided where the liquid crystal 
Regarding claim 5, Davis in view of Van Holten, Cotton, Hsu, Rivest, and Flach discloses the invention of claim 1 above.
Davis in view of Van Holten, Cotton, Hsu, Rivest, and Flach does not disclose where the liquid crystal temperature sensitive film is positioned around a half of the central opening.
However, Hollen teaches an analogous temperature sensitive film device (Fig. 1-5) (Abstract, a differential temperature sensor device is provided for detecting differential temperatures in a human breast), with an analogous temperature sensitive film 18 (sensors 18) (Col 5, Lines 59-61, these sensors generally employ compounds which change color in the presence of heat) placed on an analogous layer 10 (Fig. 1-5) and wherein the analogous layer 10 comprises an analogous central opening 14 (Fig. 1-5), where the temperature sensitive film 18 is positioned around a half of the central opening 14 (Fig. 1-5, the film/sensors 18 are positioned around the entirety of the central opening 14, thus also being positioned around a half of the central opening 14), wherein the arrangement of the sensors/film 18 enables the temperature reading of the entire area that the device is placed (Col. 5 lines 39-53).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided where the liquid crystal temperature sensitive film 12/13 is positioned around a half of the central opening 14 of Davis in view of Van Holten, Cotton, Hsu, Rivest, and Flach as taught by Hollen, as the arrangement as provide by Hollen improves the sensing coverage area of temperature sensors (Col. 5 lines 39-53).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 5372589 A) in view of Van Holten (US 20130131621 A1) in view of Flach (US 20170258956 A1) in view of Freer (US 20140221896 A1).
Regarding claim 6, Davis discloses an integrated wound dressing device (Col 6, Lines 56-61, a transparent, self-adhesive film dressing with a special, aerating fenestra, which substantially covers, adheres, attaches and secures an intravenous catheter to the skin of the patient) comprising:
a gas-permeable (Claim 3, said film and said adhesive comprise self-adhesive sterile, substantially transparent plastic film, permeable to moisture vapor but impermeable to liquid water, thus being “gas-permeable”) transparent film layer 12 (Col. 7 lines 30-31, transparent film layer 12) having a bottom side (Fig. 1-2, bottom side of the layer 12), a top side (Fig. 1-2, top side of the layer 12), and a perimeter (Fig. 1, the transparent film layer 12 comprises a perimeter in the form of its edge being a perimeter of the rectangular shape of the layer 12 itself);
the bottom side is coated with an adhesive 14 (adhesive cover 14) (Col 7, Lines 15-16, adhesive coating 14 on the bottom surface of film 12);
a central opening 20 (See Fig. 1-2, “open fenestra 20”, Col. 7 lines 10-15).
Davis does not disclose the transparent film 12 having a radius cutout from the central opening 20 extending to the perimeter (edge of 12). For note, Davis does disclose that the transparent film 20 is a catheter securing device that is applied to the skin of user (Col. 7 lines 42-65 and Fig. 2).
However, Van Holten teaches an analogous wound dressing layer 10 (See Figure 3a and [0038]) analogously adapted to secure a catheter and be applied to the skin of a user (see [0038]), wherein the layer 10 comprises an analogous perimeter 32 (“periphery 32” [0038], Fig. 3a) and an analogous central opening 40 (Fig. 3a; [0038], “aperture 40”), wherein the layer 10 is provided with a radius cutout 50 (“slit” 50, [0038], Fig. 3a) in the layer 10 from the central opening 40 extending to the perimeter 32 (Fig. 3a’ [0038-0039]), wherein the radius cutout 50 (“slit 50”) provides an improved application of a dressing over a catheter (see [0039]).

Davis in view of Van Holten does not disclose the adhesive layer impregnated with an antimicrobial agent.
However, Flach teaches an analogous wound dressing (Abstract, wherein said medical dressing further comprises an adhesive layer having a skin facing surface to adhere said medical dressing to a dermal surface), further teaching an analogous adhesive layer 3 (adhesive layer 3 [0053]) impregnated with an antimicrobial agent (Paragraph 0055, at least a portion of a skin-facing layer 6 of the adhesive layer 3 comprises a coating 9 comprising a second chemical compound, which coating 9 is intended to be in direct contact with the wound and/or surrounding dermal surface when the medical dressing is in use. Paragraph 0011, the coating on the adhesive layer provides a rapid initial release of the second chemical compound whilst the inner substrate provides a more slow release of the first chemical compound to ensure that the release thereof is maintained over a desirable period of time and/or that a biological (e.g. antimicrobial) activity therefrom is maintained within the inner substrate) for the purpose of releasing a chemical that ensures the release thereof is maintained over a desirable period of time and/or that a biological (e.g. antimicrobial) activity therefrom is maintained within the inner substrate (Paragraph 0011).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer on the bottom side of the film layer 12, as disclosed by Davis in view of Van Holten, by impregnating the adhesive with an antimicrobial agent, as taught by Flach, in order to improve the skin contact surface of 
Davis in view of Van Holten and Flach does not disclose the adhesive layer impregnated with a non-toxic mixture of liquid crystal temperature sensitive esters.
Freer teaches an analogous wound dressing (Abstract, the inventive disclosure contained herein is generally directed to a class of medical bandages that in many embodiments are effective in the treatment of various types of tissue burns), further disclosing an analogous adhesive 15 (outer layer 15) impregnated with a non-toxic (Paragraph 0109, the adhesive compound disposed on the exposed bottom side of the second layer 15 can be comprised of any non-toxic medical adhesive) mixture of liquid crystal temperature sensitive esters 40, 45, 70, 80, 85 (thermochromic materials 40, 45, 70, 80, 85) (Paragraph 0107, a selection of materials commonly used in medical bandages may be used as an effective second layer 15, but a perforated polymer such as 1527-ENP ethylene vinyl acetate (EVA) is preferred in many embodiments. Paragraph 0111, the thermochromic indicator materials 40, 45, 70, 80, 85 can be a paint, a gel, or a thermochromic-compound-impregnated polymer. Paragraph 110, the incorporated thermochromic materials 40, 45, 70, 80, 85 used in the outer bandage layers are comprised of thermochromic liquid crystals (for example, but not limited to, cholesteryl ester carbonates)) for the purpose of visually indicating the heat being removed from the user’s skin/burn (Paragraph 0083), wherein the thermochromic impregnated bandage materials are calibrated to display a “neutral color” at the average human skin temperature (Paragraph 0110).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antimicrobial impregnated adhesive layer on the bottom side of the gas-permeable transparent film, as disclosed by Davis in view of Van Holten and Flach, to also be impregnated by a non-toxic mixture of liquid crystal temperature sensitive esters, as taught by Freer, in order to create a wound dressing capable of detecting infection at a wound site, allowing a wound to be monitored without necessarily having .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 5372589 A) in view of Van Holten (US 20130131621 A1) in view of Flach (US 20170258956 A1) in view of Freer (US 20140221896 A1) in view of Rivest (US 20190192352 A1).
Regarding claim 7, Davis in view of Van Holten, Flach, and Freer discloses the invention of claim 6 above.
Davis in view of Van Holten, Flach, and Freer does not disclose a layer of double folded release paper below the bottom side of the transparent film layer.
However, Rivest teaches an analogous wound dressing (Paragraph 0006, it is an object of the present disclosure to provide a translucent bandage) comprising a layer of double folded release paper 20a, 20b (Rivest, protective liners 20a, 20b) (Rivest Fig. 3, there is a fold line on each of the two folded release papers) below the bottom side of the analogous transparent film layer 16 (absorbent layer 16, [0037], see Fig. 3) (Rivest, As further illustrated in Fig 3, the layer of double folded release paper 20a and 20b are below adhesive layer 18, which is below the bottom side of the transparent film layer 16. Paragraph 0040, the protective liners 20a, 20b are preferably removable from the adhesive layer) for the purpose of being removable from the adhesive layer 18 without damaging the adhesive (Rivest, Paragraph 0040).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom side of the transparent film layer 12 as disclosed by Davis in view of Van Holten, Flach, and Freer to include double folded release papers below the bottom side of the transparent film layer 12, as taught by Rivest, in order to further enhance the adhesiveness of the wound dressing to the skin by protecting the adhesive before application of the dressing device on a patient (Rivest, Paragraph 0040).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 5372589 A) in view of Van Holten (US 20130131621 A1) in view of Flach (US 20170258956 A1) in view of Freer (US 20140221896 A1) in view of Benton (US 3872050 A).
Regarding claim 8, Davis in view of Van Holten, Flach, and Freer discloses the invention of claim 6 above.
Davis in view of Van Holten, Flach, and Freer does not disclose where the liquid crystal temperature sensitive esters are mixed with black carbonaceous powder.
However, Benton teaches an analogous liquid crystal temperature sensitive crystal ester mixture (Col 6, Lines 25-30, a temperature sensitive film can be stretched over portions of the human body to provide useful medical thermograms), further teaching the liquid crystal temperature sensitive crystal esters (Col 5, Lines 41-50, the liquid crystals which are preferred include as examples: cholesteryl esters) are mixed with black carbonaceous powder (Col 7, Lines 47-52 Two percent of a carbonaceous black color concentrate (Conap DS-1822) was added to this mix, with thorough mixing to evenly distribute the black concentrate within the liquid crystal. Col 11, Lines 33-40, temperature sensitive liquid crystals were mixed with a carbonaceous black dye. The following ingredients were mixed: 0.025-gram small particle carbon black powder) for the purpose of achieving good color reflections from all surfaces of a cylinder, because of the included black dye (Col 8, Lines 4-6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer as disclosed by Davis in view of Van Holten, Flach, and Freer to further incorporate a black carbonaceous powder, as taught by Benton, in order to further enhance the color reflection and therefore the visibility of the liquid crystals (Benton, Col 5, Lines 20-24, black dyes to improve the visibility of the color response of the liquid crystals).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 5372589 A) in view of Van Holten (US 20130131621 A1) in view of Flach (US 20170258956 A1) in view of Freer (US 20140221896 A1) in view of Flam (US 5181905 A).
Regarding claim 9, Davis in view of Van Holten, Flach, and Freer discloses the invention of claim 6 above.
Davis in view of Van Holten, Flach, and Freer does not disclose the liquid crystal temperature sensitive esters are only present on a half of the transparent film adhesive layer. For note, Davis does disclose that the transparent film 20 is a catheter securing device that is applied to the skin of user (Col. 7 lines 42-65 and Fig. 2).
However, Flam teaches an analogous wound dressing, skin contacting layer 31 comprising an analogous film layer 34 and analogous adhesive layer on the bottom side 32 (Fig. 3-4 and Col. 4 lines 1-14, lines 34-39) and analogous liquid crystal temperature sensitive material 11 (Fig. 3-4 and Col. 3 lines 50-54, “encapsulated temperature sensitive liquid crystal tape 11”), wherein this liquid crystal temperature sensitive material 11 is only present on a half of the analogous film layer 34 (See Fig. 3, wherein the material 11 is only present on a half of the overall area of the layer 34).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid crystal temperature sensitive esters of Davis in view of Van Holten, Flach, and Freer to be only present on a half of the transparent film adhesive layer, as taught by Flam, thus providing a cheaper device to manufacture by not needing to cover the entire transparent film layer with the liquid crystal temperature sensitive esters; and furthermore the instant specification lacks criticality towards this claim limitation as the limitation is not recited in any form in the instant specification thus showing that the esters only being present on a half of the transparent film layer is not critical to the function, thus it would have been further obvious to have modified the liquid crystal temperature sensitive esters are only present on a half of the transparent film adhesive layer .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz (US 8969649 B2) in view of Benton (US 3872050 A).
Regarding claim 10, Leibowitz discloses an integrated wound dressing device (Title, integrated dressing device) comprising:
a foam layer 20 (antimicrobial pad 20) (Col 10, Lines 23-24, other suitable materials for pads 20 and 210 include any tissue compatible absorbent foam) having a perimeter (The perimeter edge of pad 20);
said foam layer is permeated with an antimicrobial agent (Col 10, Lines 14-16, the pad 20 of the dressing device 10 and the pad 210 of dressing device 200 may be formed from a pad impregnated with an antimicrobial agent),
the foam layer 20 has a radius cut out (“slit 170”) from a central opening 120 (“aperture 120”) extending to the perimeter (Fig. 1a and Col. 4 line 65 – Col. 5 line 4, there is a “slit 170” wherein a slit is a cut and this cut extends along the radius of the circular foam layer 20 from the opening 120 to the edge perimeter of the foam layer 20).
Leibowitz does not further disclose said foam layer is permeated with a non-toxic temperature sensitive liquid crystal esters.
However, Benton teaches an analogous foam layer 10(Abstract, the liquid crystal material is mixed with polyurethane elastomer or polyurethane polymers. Films, sheets, or other three-dimensional forms of polyurethane polymer containing dispersed liquid crystals can then be used as temperature indicators), wherein the analogous foam layer 10 (mass 10) is permeated with a non-toxic (Col 6, Lines 25-30, a temperature sensitive film can be stretched over portions of the human body to provide useful medical thermograms) temperature sensitive (Col 5, Lines 37-39, the liquid crystal can be temperature sensitive and can be sensitized to respond at different temperatures) liquid crystal esters (Col 5, Lines 43-50, the liquid crystals 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam layer 20 as disclosed Leibowitz to incorporate temperature sensitive liquid crystal esters within the foam layer, as taught by Benton, in order to further enhance the visibility of the liquid crystals (Benton, Col 4, Lines 25-30, introduce as much of the liquid crystal into the polyurethane as can be achieved without questionable subsequent exudation. The visible phenomenon of the liquid crystals is maximized thereby) and provide an improved bandage by being able to show the stress and pressure the body is undergoing at the bandage site (Benton Col. 2 lines 30-40).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 5372589 A) in view of Van Holten (US 20130131621 A1) in view of Cotton (US 20160067102 A1) in view of Flach (US 20170258956 A1).
Regarding claim 11, Davis discloses an integrated wound dressing device (Col 6, Lines 56-61, a transparent, self-adhesive film dressing with a special, aerating fenestra, which substantially covers, adheres, attaches and secures an intravenous catheter to the skin of the patient) comprising:
a gas-permeable (Claim 3, said film and said adhesive comprise self-adhesive sterile, substantially transparent plastic film, permeable to moisture vapor but impermeable to liquid water, thus being “gas-permeable”) transparent film layer 12 (Col. 7 lines 30-31, transparent film layer 12) having a bottom side (Fig. 1-2, bottom side of the layer 12), a top side (Fig. 1-2, top side of the layer 12);

the bottom side is coated with an adhesive 14 (adhesive cover 14) (Col 7, Lines 15-16, adhesive coating 14 on the bottom surface of film 12);
a central opening 20 (See Fig. 1-2, “open fenestra 20”, Col. 7 lines 10-15), and a perimeter (edge of layer 12).
Davis does not disclose the transparent film 12 having a radius cutout from the central opening 20 extending to the perimeter (edge of 12). For note, Davis does disclose that the transparent film 20 is a catheter securing device that is applied to the skin of user (Col. 7 lines 42-65 and Fig. 2).
However, Van Holten teaches an analogous wound dressing layer 10 (See Figure 3a and [0038]) analogously adapted to secure a catheter and be applied to the skin of a user (see [0038]), wherein the layer 10 comprises an analogous perimeter 32 (“periphery 32” [0038], Fig. 3a) and an analogous central opening 40 (Fig. 3a; [0038], “aperture 40”), wherein the layer 10 is provided with a radius cutout 50 (“slit” 50, [0038], Fig. 3a) in the layer 10 from the central opening 40 and extending to the perimeter 32 (Fig. 3a’ [0038-0039]), wherein the radius cutout 50 (“slit 50”) provides an improved application of a dressing over a catheter (see [0039]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the transparent film layer 12 of Davis with a radius cutout 50 as taught by Van Holten in the layer 12 that extends from the central opening 20 and to the perimeter (edge of layer 12), in order to provide an improved dressing installation over a catheter (Van Holten [0038-0039]).
Davis in view of Van Holten does not disclose the transparent film/cast containing dispersed aggregates of temperature sensitive liquid crystal esters.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transparent film layer 12 as disclosed by Davis in view of Van Holten to include dispersed aggregates of temperature sensitive liquid crystal esters, as taught by Cotton, for the purpose of detecting a wound infection (Cotton, Paragraph 0012), and having a dispersed pattern which prevents false indications of local infection (Cotton, Paragraph 0022), since if there is a raised temperature across the whole body, the entire pattern will show a change in color (Cotton, Paragraph 0022).
Davis in view of Van Holten and Cotton does not disclose the adhesive on the bottom side is impregnated with an antimicrobial agent.
However, Flach teaches an analogous wound dressing (Abstract, wherein said medical dressing further comprises an adhesive layer having a skin facing surface to adhere said 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive 14 on the bottom side of the film layer 12, as disclosed by Davis in view of Van Holten and Cotton, by impregnating the adhesive with an antimicrobial agent, as taught by Flach, in order to improve the skin contact surface of the dressing such that the risk of infection of a wound is minimized or eliminated (Flach, Paragraph 0005).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 5372589 A) in view of Van Holten (US 20130131621 A1) in view of Cotton (US 20160067102 A1) in view of Flach (US 20170258956 A1) in view of Rivest (US 20190192352 A1).
Regarding claim 12, Davis in view of Van Holten, Cotton, and Flach discloses the invention of claim 11.
Davis in view of Van Holten, Cotton, and Flach does not disclose a layer of double folded release paper below the bottom side of the transparent film layer.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom side of the transparent film layer 12 as disclosed by Davis in view of Van Holten, Cotton, and Flach to include double folded release papers below the bottom side of the transparent film layer 12, as taught by Rivest, in order to further enhance the adhesiveness of the wound dressing to the skin by protecting the adhesive before application of the dressing device on a patient (Rivest, Paragraph 0040).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 5372589 A) in view of Van Holten (US 20130131621 A1) in view of Cotton (US 20160067102 A1) in view of Flach (US 20170258956 A1) in view of Benton (US 3872050 A).
Regarding claim 13, Davis in view of Van Holten, Cotton, and Flach discloses the invention of claim 11.
Davis in view of Van Holten, Cotton, and Flach does not disclose the liquid crystal temperature sensitive crystal esters are mixed with black carbonaceous powder.
However, Benton teaches an analogous liquid crystal temperature sensitive crystal ester mixture (Col 6, Lines 25-30, a temperature sensitive film can be stretched over portions of the human body to provide useful medical thermograms), further teaching the liquid crystal 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal temperature sensitive crystal esters of Davis in view of Van Holten, Cotton, and Flach to be mixed with black carbonaceous powder, as taught by Benton, in order to further enhance the color reflection and therefore the visibility of the liquid crystals (Benton, Col 5, Lines 20-24, black dyes to improve the visibility of the color response of the liquid crystals).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 5372589 A) in view of Van Holten (US 20130131621 A1) in view of Cotton (US 20160067102 A1) in view of Flach (US 20170258956 A1) in view of Flam (US 5181905 A).
Regarding claim 14, Davis in view of Van Holten, Cotton, and Flach discloses the invention of claim 11 above.
Davis in view of Van Holten, Cotton, Flach, and Freer does not disclose the liquid crystal temperature sensitive esters are only present in a half of the transparent film/cast. For note, Davis does disclose that the transparent film 20 is a catheter securing device that is applied to the skin of user (Col. 7 lines 42-65 and Fig. 2).
However, Flam teaches an analogous wound dressing, skin contacting layer 31 comprising an analogous film layer 34 and analogous adhesive layer on the bottom side 32 (Fig. 3-4 and Col. 4 lines 1-14, lines 34-39) and analogous liquid crystal temperature sensitive 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid crystal temperature sensitive esters of Davis in view of Van Holten, Cotton, Flach, and Freer to be only present in a half of the transparent film, as taught by Flam, thus providing a cheaper device to manufacture by not needing to cover the entire transparent film area with the liquid crystal temperature sensitive esters; and furthermore the instant specification lacks criticality towards this claim limitation as the limitation is not recited in any form in the instant specification thus showing that the esters only being present in a half of the transparent film/cast is not critical to the function, thus it would have been further obvious to have modified the liquid crystal temperature sensitive esters are only present in a half of the transparent film according to MPEP 2144(VI)(C) “Rearrangement of Parts”, as the particular placement of the esters on the transparent film layer is not critical to the operation of the device.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 5372589 A) in view of Van Holten (US 20130131621 A1) in view of Cotton (US 20160067102 A1) in view of Hsu (US 20190001101 A1) in view of Rivest (US 20190192352 A1) in view of Flach (US 20170258956 A1) in view of Reese (US 3951133 A).
Regarding claim 15, Davis in view of Van Holten, Cotton, Hsu, Rivest, and Flach discloses the invention of claim 1 above.
Davis in view of Van Holten, Cotton, Hsu, Rivest, and Flach does not disclose where the liquid crystal temperature sensitive film or a cast is applied in longitudinal stripes on the top side of the transparent film layer. For note, Davis does disclose that the transparent film 20 is a catheter securing device that is applied to the skin of user (Col. 7 lines 42-65 and Fig. 2).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid transparent film of Davis in view of Van Holten, Cotton, Hsu, Rivest, and Flach to be applied in longitudinal stripes on the top side of the transparent film layer, as taught by Reese, in order to provide an improved temperature detection as Reese’s teachings provides for discrete temperature detection as each stripe 12/14/16 can detect different ranges of temperature and provide different temperature read outs (Reese Col. 1 lines 53-60; Col. 2 lines 16-40).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        3/10/2022

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/17/2022